Citation Nr: 1023944	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to undiagnosed 
illness.

2.  Entitlement to service connection for a skin disorder, to 
include dermatitis and chronic skin rashes with pruitis, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1955 to April 1959, to 
March 1968 to October 1975, from September 1990 to June 1991, 
and from October 1991 to February 1992, to include service in 
the Republic of Vietnam during the Vietnam Era and service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  He also had over 17 years of service with the Army 
National Guard (ANG).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to 
service connection for COPD (claimed as chronic cough) and 
chronic skin rashes with pruitis.  

The Veteran testified before the undersigned in August 2009.  
A transcript of the hearing is of record.

The issue of entitlement to service connection for a skin 
disorder, to include dermatitis and chronic skin rashes with 
pruritis, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Respiratory symptomatology was not manifest during service 
and was not identified until 2004; the current COPD is 
unrelated to service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.

With respect to the Dingess requirements, in August 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The matter was readjudicated 
in June 2009.   Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a readjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained service treatment records, Army 
National Guard treatment records, and VA treatment records.  
Further, the Veteran submitted additional treatment records, 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned in August 2009.  

Next, a specific VA medical opinion pertinent to the issue on 
appeal was obtained in January 2008.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the Veteran's Army National 
Guard records, and the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, service connection may also be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from undiagnosed illness which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent, or more, not later than December 31, 
2011; and which, by history, physical examination, and 
laboratory tests, cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  (As 
originally constituted, the regulation established the 
presumptive period as not later than two years after the date 
on which the veteran last performed active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War.  Effective December 18, 2006, 
the period within which such disabilities must become 
manifest to a compensable degree was extended to December 31, 
2011.  See 71 Fed. Reg. 75,699 (December 18, 2006).  

"Objective indications of chronic disability" include both 
signs, in the medical sense of objective evidence perceptible 
to a physician, and other, non-medical, indicators that are 
capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  In addition to chronic disabilities from 
undiagnosed illness, service connection may also be given for 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs and symptoms, 
as well as for any diagnosed illness that the VA Secretary 
determines by regulation warrants a presumption of service 
connection.  38 U.S.C.A. § 1117(a)(2)(B) (West 2002).  

At the outset, the Board notes that the Persian Gulf War 
presumption of service connection does not apply in this 
case, as the Veteran's respiratory disorder has been 
attributed to the diagnosed illnesses of COPD.  As such, the 
Board will proceed to consider the Veteran's service 
connection claims on a direct basis.  

Here, the Veteran seeks service connection for COPD.  
Specifically, he contends that he developed COPD as a result 
of the inhalation of fumes from oil well fires in Kuwait 
during his service in the Persian Gulf War.  At his August 
2009 Travel Board hearing, he testified that he first noticed 
breathing difficulties in 1992, and that he did not have any 
respiratory problems prior to his service in the Persian Gulf 
War.  The Veteran also related that he had been a smoker 
since approximately 1954.  

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to respiratory problems.  
Therefore, COPD was not noted in service.

Post-service treatment records do not reveal a diagnosis of 
COPD or other respiratory disorder for several years after 
discharge from active duty.  Significantly, on his February 
1995 Report of Medical History for the Army National Guard, 
the Veteran indicated that he never suffered from asthma, 
shortness of breath, or pain or pressure in his chest.  
Similarly, the February 1995 Report of Medical Examination 
noted that his lungs and chest were within normal limits.  

	The first recorded symptomatology related to a respiratory 
disorder occurred in January 2004, at which time the Veteran 
was diagnosed with COPD with probable exacerbation with 
underlying changes of bronchitis.  This diagnosis was 
rendered approximately 12 years after discharge.  Therefore, 
the objective evidence of record does not reflect continuity 
of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to the respiratory system for several 
years, the evidence includes the Veteran's statements and 
sworn testimony asserting continuity of symptoms.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant. See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.   He has 
indicated that he experienced difficulty breathing from 1992 
to the present.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  The Board 
emphasizes the multi-year gap between discharge from active 
duty service in 1992 and the initial diagnosis of COPD in 
2004, an approximately 12-year gap.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
	Moreover, the Board notes that the Veteran sought treatment 
for several other medical complaints during his time in the 
Army National Guard following his separation from active duty 
service.  He never complained of respiratory problems during 
this period.  The Veteran also made no mention of respiratory 
symptomatology at the time of his February 1995 Report of 
Medical History, although he reported several other medical 
complaints at the time.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board 
may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other 
evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 38 (2007).  Given the 
foregoing along with his testimony, which the undersigned 
found to be evasive at times, the Board finds the Veteran's 
statements as to continuity of symptomatology and his current 
recollections and statements made in connection with a claim 
for benefits to be of lesser probative value.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.
	
	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the 
Veteran's COPD to active duty, despite his contentions to the 
contrary.    
	
	To that end, the Board notes a January 2004 VA radiology 
report pertaining to X-rays of the Veteran's chest.  The 
radiologist diagnosed the Veteran with COPD with probable 
exacerbation with underlying changes of bronchitis.  Of note, 
the report indicated that the Veteran lungs were 
hyperinflated, bilaterally, with no active infiltrates and 
indicated that the visualized bony structures reveal age-
related degenerative change.  [Emphasis added].
	
	The Board places significant probative value on a January 
2008 VA respiratory examination undertaken specifically to 
address the issue on appeal.  At that time, the Veteran 
reported chronic shortness of breath upon exertion.  After a 
physical examination, the examiner diagnosed COPD.  The 
examiner opined that the Veteran's COPD "would be much more 
likely related to his past and current continued history of 
tobacco use and would not be at least as likely as not 
related to short term smoke inhalation which could have 
occurred while in Southwest Asia."  The examiner found it 
significant that the Veteran quit smoking cigarettes 
approximately 35 years ago but continued to smoke a tobacco 
pipe on a regular basis.  
	
	The Board finds that the examination was adequate for 
evaluation purposes.  Specifically, the examiner reviewed the 
claims file, interviewed the Veteran, and conducted a 
physical examination.  There is no indication that the VA 
examiner was not fully aware of the Veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.  The Veteran has not been professional 
medical opinion to the contrary.  Indeed, at his August 2009 
Travel Board hearing, the Veteran indicated that he could not 
recall if any physician ever attributed his respiratory 
problems to the inhalation of oil fire fumes during the 
Persian Gulf War.
	
	The Board has also considered the Veteran's statements and 
sworn testimony asserting a nexus between his currently-
diagnosed disorder and active duty service.  While the Board 
reiterates that the Veteran is competent to report symptoms 
as they come to him through his senses, COPD is not the type 
of disorder that a lay person can provide competent evidence 
on questions of etiology or diagnosis.  Such competent 
evidence has been provided by the medical personnel who have 
examined the Veteran during the current appeal and by service 
records obtained and associated with the claims file.  Here, 
the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. 
at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

ORDER

Service connection for COPD, to include as due to undiagnosed 
illness, is denied.  




REMAND

The Veteran also seeks entitlement to service connection for 
a skin disorder.  Specifically, he alleges that he developed 
the disorder during and as a result of his service in the 
Persian Gulf War.  He testified at his August 2009 Travel 
Board hearing that his disorder manifests as intermittent, 
itchy, dry skin on his hands and ears.  

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to a dermatological disorder.  
However, on the Veteran's February 1995 Report of Medical 
History for the Army National Guard, the Veteran self-
reported that the skin on his hands was dry.
	
	The Veteran was afforded a VA skin examination in January 
2008.  However, the Board finds the January 2008 VA 
examination to be inadequate, and that another VA examination 
is warranted.  Although the examiner diagnosed the Veteran 
with dermatitis, he did not opine as to the likely etiology 
and date of onset of the disorder.  The Court has held that, 
once the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2009).  As 
the Board finds that the January 2008 VA skin examination in 
this case was inadequate, the Veteran must be provided with 
an adequate examination.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any treatment 
records from the Veterans Health Care 
System of the Ozarks Outpatient Clinic in 
Fayetteville, Arkansas, dated from March 
2007 to the present and associate them 
with the claims folder.  If no such 
records are available, the negative 
response should be noted in the VA claims 
folder.

2.  After the above has been accomplished, 
the Veteran should be afforded an 
appropriate VA examination to determine 
the most likely etiology and date of onset 
of his diagnosed dermatitis.  The claims 
file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests should be accomplished.  A rationale 
for any opinion expressed should be 
provided.

The examiner should specifically comment 
as to whether it is as likely as not (a 50 
percent probability or greater) that the 
Veteran's dermatitis is related to, was 
incurred in, or was aggravated by service.  
Rationale for any opinion should be 
provided along with citation to medical 
literature.  Further, if the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or she 
should state such and provide rationale 
for that conclusion.

3.	After undertaking any additional 
development which it deems necessary, the 
RO should then readjudicate the Veteran's 
claim.  If the benefit sought on appeal 
remains denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


